Detailed Action
This action is in response to amendments filed on 09/09/2022. 
This application was filed on 12/02/2021 claiming priority to provisional application no. 63/182367 filed on 04/30/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-12, and 14-19 are pending.
Claims 1-5, 7-12, and 14-19 are rejected.

Applicant's Response
In Applicant' s Response dated 09/09/2022, Applicant amended claims 1, 8, and 15, canceled claims 6, 13, and 20.  Applicant argued against all rejections previously set forth in the Office Action mailed on 06/13/2022. 
In light of Applicant's amendments and remarks, rejections of claims 6, 13, and 20 under 35 U.S. 112 set forth previously are withdrawn.
In light of Applicant's amendments and remarks, rejections of claims under 35 U.S. 101 set forth previously are withdrawn.

Official Notice
MPEP 2144.03C states:
“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.

Accordingly, the examiners well-known in the art statement with respect to the claims included in the previous office action are taken to be admitted prior art because applicant either failed to traverse the examiner’s assertions of official notice or that the traverse was inadequate. 

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 09/09/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 10 and 17 recite the limitation "the same channel of communication".  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, and 11 recite the limitation "the  confirmation request".  There is insufficient antecedent basis for this limitation in the claim.
Claims 7, and 14 recite the limitation "the e-sign process" and “the same channel of communication”.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 8, 11, 15, 18-19 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 4, 5, 8, 11, 12, 15, 18, and 19 of co-pending of U.S. Application No. 17/540900 in view of Yehoshua et al. (US 20160196110 A1, referred hereinafter as D3), and further in view of Moon (US 2021/0157618 A1, referred hereinafter as D4).  Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of claims 1, 4, 5, 8, 11, 12, 15, 18, and 19 of the co-pending application reads and/or discloses all the limitations of claims  1, 4, 8, 11, 15, 18-19 of present application (see claim mapping table below); except for the limitations of:

Receiving a response via an audio communication channel, generating a parse tree based on detected one or more detected words or keywords; determining an intent of the user, and invoking one or more additional applications based on the determined intent of the user.
Access the structured data storage and using the unique user-based file to prepopulate one or more additional forms requiring the same information from the user
D3 and D4 discloses above the limitations. 
D3 (abstract, 0004-0005, 0014, 0035, 0057) discloses receiving a response via an audio communication channel (e.g. voice input is received), generating a parse tree based on detected one or more detected words or keywords (e.g. parse tree is generated from generated text string based on voice input); determining an intent of the user (e.g. parse tree is used to determine intent/meaning), and invoking one or more additional applications based on the determined intent of the user (e.g. inputting data in calendar app or generating email message). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to include receiving a response via an audio communication channel, generating a parse tree based on detected one or more detected words or keywords; determining an intent of the user, and invoking one or more additional applications based on the determined intent of the user.  This would have been obvious with predicable results of performing various tasks and/or filling out form fields based user voice inputs (in addition to and/or instead of keyboard inputs) as disclosed by D3 (abstract, 0014).    
D4 (abstract, figure 5, 6-13 and accompanying text) clearly/explicitly discloses- access the structured data storage and using the unique user-based file to prepopulate one or more additional forms requiring the same information from the user.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to include the above limitation. This would having been obvious for the purpose of saving user from having manually type up previously entered data as known in the art and disclosed by D4. 


Current Application
Co-pending Application No. 17/540900
Claim 1
Claims 1, and 5
Claim 4
Claim 4
Claim 8
Claims 8, and 12 
Claim 11
Claim 11 
Claim 15
Claims 15, and 19
Claim 18
Claim 18
Claim 19
Claim 19



Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 	Claim 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bilgen et al. (US 2013/0283195 A1, referred hereinafter as D1) in view of Yehoshua et al. (US 2016/0196110 A1, referred hereinafter as D3) and further in view of Mei (US 2015/0039988 A1, referred hereinafter as D2) in view of Moon (US 2021/0157618 A1, referred hereinafter as D4). 
	
As per claim 1, D1 discloses, 
A system for cross channel digital data archiving and utilization, the system comprising, (D1, title, abstract).  
at least one non-transitory storage device, and at least one processor coupled to the at least one non-transitory storage device, wherein the at least one processor is configured to: (D1, title, abstract, figure 1).  
extract one or more data input fields from a form, wherein the one or more data input fields comprise one or more entries to be completed on the form, (D1, figures 2A-2C, 0017-0019, 0031, discloses parsing forms and copying/extracting inputs from the form and having the inputs fields be displayed within the pop-up window/virtual keyboard.) 
generate one or more user prompts to be presented to a user in order to complete at least one of the one or more entries of the one or more data input fields, (D1, figures 2A-2C, 0017-0019 discloses parsing forms and copying/extracting inputs from the form and having the inputs fields be displayed within the pop-up window/virtual keyboard, where the user may use input fields displayed via virtual keyword to complete the input field (e.g. color picker, date picker etc.))  
cause the transmission of at least one of the one or more user prompts to the user, (D1, figures 2A-2C, 0017-0019 discloses parsing forms and copying/extracting inputs from the form and having the inputs fields be transmitted/displayed within the pop-up window/virtual keyboard for user to see and use, where the user may use input fields displayed via virtual keyword to complete the input field (e.g. color picker, date picker etc.))  
receive one or more prompt responses from the user based on at least one of the one or more user prompts, based on the one or more prompt responses from the user, wherein receiving one or more prompt responses from the user further comprises; receiving a response via an [interface], (D1, figures 2A-2C, 0017-0019 discloses parsing forms and copying/extracting inputs from the form and having the inputs fields be transmitted/displayed within the pop-up window/virtual keyboard for user to see and use, where the user may use input fields displayed via virtual keyword to complete the input field (e.g. color picker, date picker, submission button etc.)).   
determine whether the one or more prompt responses meets one or more form requirements for a given entry; and upon determination that the one or more prompt responses meets one or more form requirements for a given entry, (D1, 0042 discloses determine whether the one or more prompt responses meets one or more form requirements for a given entry (e.g. invalid/valid email address detection); and upon determination that the one or more prompt responses meets one or more form requirements for a given entry (e.g. send button is activated/inactivated depending on validation of email of address in the email field)).  
update the form, wherein updating the form comprises completing the given entry based on the one or more prompt responses, (D1, figure 2C, 0017-0019 discloses parsing forms and copying/extracting inputs from the form and having the inputs fields be transmitted/displayed within the pop-up window/virtual keyboard for user to see and use, where the user may use input fields displayed via virtual keyword to complete the input field (e.g. color picker, date picker, submission button etc.), and where figure 2C shows/displays completed form in appropriate format within mobile device/channel based received user inputs to prompts.).
generate a completed form based on the one or more prompt responses, (D1, figure 2C, 0017-0019 discloses parsing forms and copying/extracting inputs from the form and having the inputs fields be transmitted/displayed within the pop-up window/virtual keyboard for user to see and use, where the user may use input fields displayed via virtual keyword to complete the input field (e.g. color picker, date picker, submission button etc.), and where figure 2C shows/displays completed form in appropriate format within mobile device/channel based received user inputs to prompts.).
store the one or more prompt responses in a structured data storage accessible by one or more systems/storing the updated form, (D1, figure 2C show/displayed completed structured form in appropriate format within mobile device/channel, which at the very least requires storage of the form/updated form in the RAM or working memory/buffer of the computing device.).
display, via a channel, to the user the completed form in an appropriate channel format, (D1, figure 2C show/displayed completed form in appropriate format within mobile device/channel). 
and access the structured data storage and using the unique user-based file to prepopulate one or more additional forms requiring the same information from the user, (D11, figures 2A-2C, 0017-0019, 0031, 0033-0040, 0054-0057 discloses parsing stored structured HTML document, and prepopulating inputs fields of current form or another form with data previously received via into a text box.).
As noted above, D1 discloses receiving user input/response; however, D1 fails to expressly disclose - receiving a response via an audio communication channel, generating a parse tree based on detected one or more detected words or keywords; determining an intent of the user, and invoking one or more additional applications based on the determined intent of the user.
D3 (abstract, 0004-0005, 0014, 0035, 0057) discloses receiving a response via an audio communication channel (e.g. voice input is received), generating a parse tree based on detected one or more detected words or keywords (e.g. parse tree is generated from generated text string based on voice input); determining an intent of the user (e.g. parse tree is used to determine intent/meaning), and invoking one or more additional applications based on the determined intent of the user (e.g. inputting data in calendar app or generating email message). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include receiving a response via an audio communication channel, generating a parse tree based on detected one or more detected words or keywords; determining an intent of the user, and invoking one or more additional applications based on the determined intent of the user.  This would have been obvious with predicable results of performing various tasks and/or filling out form fields based on user voice inputs (in addition to and/or instead of keyboard inputs) as disclosed by D3 (abstract, 0014).    
As noted above, D1 arguably discloses - determine whether the one or more prompt responses meets one or more form requirements for a given entry; and upon determination that the one or more prompt responses meets one or more form requirements for a given entry, update the form; nevertheless, for sake of clarity, D2 (0030-0031) also/additionally discloses determining whether the one or more prompt responses meets one or more form requirements for a given entry; and upon determination that the one or more prompt responses meets one or more form requirements for a given entry, update the form.  In particular, D2 discloses detecting incorrect information inputted in the input fields of the forms, and providing user another chance to correct and update the form accordingly.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2 as noted above.  This would have been obvious for the purpose allowing user to correct information/inputs, thus improving efficiency of filling in forms as disclosed by D2 (0020). 
As noted above, D1 arguably discloses – access the structured data storage and using the unique user-based file to prepopulate one or more additional forms requiring the same information from the user; nevertheless, for the sake of completeness, D4 (abstract, figure 5, 6-13 and accompanying text) more clearly/explicitly discloses access the structured data storage and using the unique user-based file to prepopulate one or more additional forms requiring the same information from the user.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the above limitation. This would having been obvious for the purpose of saving user from having manually type up previously entered data as known in the art and disclosed by D4. 

As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein the completed form is generated as a [document], (D1, figure 2C show/displayed completed structured form in appropriate format within mobile device/channel, which at the very least requires storage in the RAM or working memory/buffer of the computing device.).
D1 fails to expressly disclose - portable document format (PDF) file.
However, the examiner takes official notice that generating/completed form be PDF file was notoriously well known before the effective filing of the invention.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include portable document format (PDF) file.  This would having been obvious for the purpose of using platform independent file type (e.g. PDF) to communicate forms and/or document to variety of platforms/operating systems as known in the art and to of ordinary skill in the art.  

	
	
As per claim 3, the rejection of claim 2 further incorporated, D1 discloses,
wherein the [form] is transmitted to the user via the same channel of communication as is used to transmit the one or more user prompts, (D1, figure 2C show/displayed/transmitted/communicated completed structured form in appropriate format along virtual keyword prompt within display of mobile device/channel, which at the very least requires storage in the RAM or working memory/buffer of the computing device.).
D1 fails to expressly disclose - The PDF file.
However, the examiner takes official notice that generating/completed form be PDF file was notoriously well known before the effective filing of the invention.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include portable document format (PDF) file.  This would having been obvious for the purpose of using platform independent file type (e.g. PDF) to communicate forms and/or document to variety of platforms/operating systems as known in the art and to of ordinary skill in the art.  


As pe claim 4, the rejection of claim 1 further incorporated, D1 discloses,
wherein the confirmation request is a request for an electronic signature, (D1, figures 2A-2C, 0017-0019, 0031 discloses parsing forms and copying/extracting inputs from the form including signature/kanji inputs and having the inputs fields be transmitted/displayed within the pop-up window/virtual keyboard for user to see and use (, where the user may use input fields displayed via virtual keyword to complete the input field (e.g. color picker, date picker, signature button/input field, submission button etc.))   

Aa per claim 5, the rejection of claim 1 further incorporated, D1 discloses,
wherein the structured data storage utilizes an… markup language file format to store a unique user-based file containing the one or more prompt responses, (D1, figures 2A-2C, 0017-0019, 0031, 0033-0040, 0054-0057 discloses parsing stored structured HTML document, where based on user inputs, the fields of the HTML document are populated and displayed, where populating and displaying of HTML form at the very least requires storage in the RAM or working memory of the computing system.).
D1 discloses HTML file format; however, fails to expressly using – extensible markup language file.
However, the examiner takes official notice that generating/completed form be XML file was notoriously well known before the effective filing of the invention.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include XML file.  This would having been obvious for the purpose of using platform independent file type (e.g. XML) to communicate forms and/or document to variety of platforms/operating systems as known in the art and to of ordinary skill in the art.  



As per claim 7, the rejection of claim 1 further incorporated, D1 discloses,
further comprising: displaying an option to securely e-sign the completed form,  (D1, 0031, 0054 discloses allowing user to securely sign (e.g. unique hand signature per user) form via signature pad). 
invoking a separate program to complete the e-sign process, (D1, 0031, 0054 discloses executing input manager, where the input manager adding to the virtual keyword a signature pad and allowing user to securely sign (e.g. unique hand signature per user) form via signature pad in the virtual keyboard).  
and transmitting instructions to the separate program to complete the e-sign process using the same channel of communication as is used to transmit the one or more user prompts, (D1, 0031, 0054 discloses executing input manager, where the input manager adding to the virtual keyword a signature pad and allowing user to securely sign (e.g. unique hand signature per user) form via signature pad in the invoked virtual keyboard, where the virtual keyboard is also used to the to show prompts for collecting various data for various fields of the form.).  

As per claims 8-12, 14-19:
Claims 8-12, 14-19 are medium and method claims corresponding system claims 1-5, and 7 and are of substantially same scope. 
Accordingly, claims 8-12, 14-19are rejected under the same rational as set forth for claims 1-5, and 7. 


Response to Arguments
	Applicant’s arguments filed on 09/09/2022 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejections. 

Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144